10-3365
    Lin v. Sessions
                                                                                       BIA
                                                                                   Sichel, IJ
                                                                               A099 427 631

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    3rd day of October, two thousand seventeen.

    PRESENT:
             JON O. NEWMAN,
             DENNIS JACOBS,
             PIERRE N. LEVAL,
                  Circuit Judges.
    _____________________________________

    XIA LIN,
                            Petitioner,

                      v.                                             10-3365
                                                                     NAC

    JEFFERSON B. SESSIONS III, UNITED
    STATES ATTORNEY GENERAL,
                  Respondent.
    _____________________________________

    FOR PETITIONER:                       Theodore N. Cox, New York, New
                                          York.

    FOR RESPONDENT:                       Tony West, Assistant Attorney
                                          General; Shelley R. Goad,
                                          Assistant Director; Kristen
                                          Giuffreda Chapman, Trial Attorney,
                                          Office of Immigration Litigation,
                                  United States Department of Justice,
                                  Washington, D.C.

        UPON DUE CONSIDERATION of this petition for review of two

Board of Immigration Appeals (“BIA”) decisions, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

        Petitioner Xia Lin, a native and citizen of China, seeks

review of (1) a February 19, 2009, decision of the BIA that

reversed the January 23, 2007, decision of an Immigration Judge

(“IJ”) granting asylum, In re Xia Lin, No. A099 427 631 (B.I.A.

Feb. 19, 2009), rev’g No. A099 427 631 (Immig. Ct. N.Y. City

Jan. 23, 2007), and (2) a July 26, 2010, decision of the BIA

that denied her motion to remand, In re Xia Lin, No. A099 427

631 (B.I.A. July 26, 2010).        We assume the parties’ familiarity

with the underlying facts and procedural history in this case.

        As    an   initial   matter,   contrary   to   the   Government’s

contention, we have jurisdiction to review both of the BIA’s

decisions.         In Alibasic v. Mukasey, we held that the Court has

jurisdiction to review, as a final order of removal, a BIA

decision denying relief from removal and remanding solely for

consideration of voluntary departure.             547 F.3d 78, 83-84 (2d
                                       2
10242016-11
Cir. 2008).         We did not hold that an alien is required to

petition for review of such decisions at the time they are issued

rather than wait to petition until the completion of removal

proceedings on remand.        See id.; see also INS v. St. Cyr, 533

U.S. 289, 313 (2001) (referring to 8 U.S.C. § 1252(b)(9) as a

“zipper clause” that provides for consolidation in one action

in the court of appeals of questions of law and fact arising

in removal proceedings).

        The standards of review for both decisions are well

established.        See Jian Hui Shao v. Mukasey, 546 F.3d 138,

157-58, 168-69 (2d Cir. 2008); see also Wu Lin v. Lynch, 813

F.3d 122, 129 (2d Cir. 2016).               Lin applied for asylum,

withholding of removal, and relief under the Convention Against

Torture,      and   later   moved   to   reopen   removal   proceedings,

asserting a fear of persecution based on the birth of her

children in the United States purportedly in violation of

China’s population control program.

        For largely the same reasons as this Court set forth in Jian

Hui Shao, 546 F.3d at 156-73, we find no error in the BIA’s

determination on de novo review that Lin failed to satisfy her


                                     3
10242016-11
burden of establishing an objectively reasonable well founded

fear of persecution.

        For the foregoing reasons, the petition for review is

DENIED.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               4
10242016-11